                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

 ARTIZAN BIOSCIENCES, INC.                        )   CIVIL NO. 3:19-CV-00428 (KAD)
      Plaintiff,                                  )
                                                  )
        v.                                        )
                                                  )
 ANDRE MOROZSAN                                   )
     Defendant.                                   )   MARCH 22, 2019

                     RULING ON PLAINTIFF’S APPLICATION FOR
                  A TEMPORARY RESTRAINING ORDER [ECF NO. 11]

Kari A. Dooley, United States District Judge

       The Court has reviewed the Plaintiff’s [1] Complaint, [11] Application for Temporary

Restraining Order, and its other submissions in support of that application. The Court is satisfied,

under applicable principles of law, that entry of a temporary restraining order is appropriate until

such time as a hearing is convened on the Plaintiff’s application for a preliminary injunction.

       The Defendant, Andre Marozsan, is hereby enjoined and restrained from disclosing,

revealing, or including in any Charge of Discrimination filed with the EEOC or the CHRO, or any

complaint or submission filed in any other forum, the Plaintiff’s trade secret information. This

includes, but is not limited to, the information contained in Paragraphs 31, 66, 69, 79-81, 83, 100,

and 109 of the proposed Charge of Discrimination previously shared with counsel for the Plaintiff

by Mr. Marozsan’s counsel, as reflected in the version of the Charge of Discrimination filed in

redacted form by the Plaintiff. See ECF No. 14.

       The Parties shall appear at a hearing on the Plaintiff’s Application for a Preliminary

Injunction on April 2, 2019 at 9:30 a.m. in Courtroom Four-Annex, 915 Lafayette Boulevard,

Bridgeport, Connecticut.
       The Plaintiff is directed to effectuate service on the Defendant of the Civil Cover Sheet,

Summons, Verified Complaint, Application for Temporary Restraining Order, and this Order on

or before March 26, 2019.

       For all the foregoing reasons, [11] the Application for a Temporary Restraining Order is

GRANTED.

       SO ORDERED at Bridgeport, Connecticut, this 22nd day of March 2019.



                                            _/s/ Kari A. Dooley________
                                            KARI A. DOOLEY
                                            UNITED STATES DISTRICT JUDGE




                                               2
